Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 04/26/2021. Claims 1-18 are presented for examination and are rejected for the reasons indicated herein below.     




Drawings
2.	The drawings are objected to because they are ambiguous and they contain boxes that are unlabeled (e.g. see Figs. 1, 4, 7-9 and 11-13, at least boxes 14 and 20a and all the boxes in Fig. 13 should have small written description on them). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
3.	Claims 6-7, 9, 15-16 and 18 are objected to because of the following informalities: 
Claims 6, 16 and 18, line 1, recites the limitation “the primary winding side”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 7, line 3, recites “an electrical load to the output port” it should be changed to “an electrical load coupled to the output port”. Appropriate correction is required.

Claim 9, recites “checking whether the output voltage at the output port has reached the requested valley value; and exiting the burst mode when checking indicates that the output voltage at the output port has reached the requested valley value” it should be changed to “checking, by the controller circuitry, whether the output voltage at the output port has reached the requested valley value; and exiting, by the controller circuitry, the burst mode when checking indicates that the output voltage at the output port has reached the requested valley value”. Appropriate correction is required.

Claim 15, recites “wherein the method comprises providing, by the controller circuitry, the second bursts during the intervals after reaching the timeout limit in order to provide the supply voltage to the controller circuitry while the output voltage ramps down to the requested valley value, and wherein the timeout limit is short enough to avoid reaching an under voltage lock out” it should be changed to “


Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  For example, “wherein the method comprises providing, by the controller circuitry, the second bursts during the intervals in order to keep the supply voltage of the controller circuitry between the lower bound value and the upper bound value while the output voltage ramps down to the requested valley value” is already included in independent claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi et al. (U.S. Pub. No. 2021/0111631 A1).
Regarding claim 1, Kobayashi et al. (e.g. see Figs. 1-12) discloses “A circuit comprising: a transformer (24) having a primary winding (L1) coupled to an input port configured to receive an input voltage (Vin) and a secondary winding (L2 and L3) configured to provide an output voltage (Vout) at an output port (e.g. Fig. 1, see 24, Vin, L1-L3 and Vout); controller circuitry (40) configured to switch on and off a current through the primary winding (L1) so that energy is transferred to the secondary winding (L2 and L3) while switching on and off; and supply circuitry connected to the controller circuitry (e.g. Fig. 1, see L4, 58, 52 and 40), wherein the supply circuitry is coupled to an auxiliary winding (L4) of the transformer (24) and configured to produce a supply voltage (Vcc) for the controller circuitry (40), wherein the controller circuitry (40) is further configured to: transition to a burst mode to switch on and off the current through the primary winding (L1) in first bursts during which the current through the primary winding (L1) is switched on and off (e.g. see Figs. 6-12), wherein the first bursts are separated by intervals during which switching on and off the current through the primary winding (L1) of the transformer (24) by the first bursts is discontinued (e.g. see Figs. 1 and 6-12. Implicit); and provide second bursts during the intervals in order to keep the supply voltage (Vcc) of the controller circuitry (40) between a lower bound value and an upper bound value (e.g. see Fig. 12) while the output voltage (Vout) ramps down to a requested valley value (e.g. see Figs. 1 and 6-12. Implicit); or provide second bursts during the intervals after reaching a timeout limit in order to provide the supply voltage to the controller circuitry while the output voltage ramps down to a requested valley value (e.g. see Figs. 6-12)”.

Regarding claim 2, Kobayashi et al. (e.g. see Figs. 1-12) discloses “wherein the controller circuitry (40) is configured to provide the second bursts when the supply voltage (Vcc) reaches the lower bound value (e.g. see Figs. 6-12)”.

Regarding claim 3, Kobayashi et al. (e.g. see Figs. 1-12) discloses “wherein the controller circuitry (40) is configured to discontinue providing the second bursts when the supply voltage (Vcc) reaching the upper bound value (e.g. see Figs. 6-12)”.

Regarding claim 4, Kobayashi et al. (e.g. see Figs. 1-12) discloses “wherein the lower bound value is higher than an under voltage lock out threshold (V4) (e.g. see Figs. 6-12)”.
Regarding claim 5, Kobayashi et al. (e.g. see Figs. 1-12) discloses “wherein the timeout limit is short enough to avoid reaching an under voltage lock out (e.g. see Figs. 6-12)”.

Regarding claim 6, Kobayashi et al. (e.g. see Figs. 1-12) discloses “wherein the auxiliary winding (L4) is arranged at the primary winding side (e.g. Fig. 1 see L4)”.

Regarding claim 7, Kobayashi et al. (e.g. see Figs. 1-12) discloses “A device comprising: the circuit of claim 1; and an electrical load to the output port (e.g. Fig. 1 see 10, Vout and 11)”.

Regarding claim 8, Kobayashi et al. (e.g. see Figs. 1-12) discloses “A method for operating the circuit of claim 1, the method comprising: receiving, at the controller circuitry (40), a request (FB) for an electrical load (11) to reduce the output voltage (Vout) at the output port towards the requested valley value (e.g. see Figs. 1 and 6-12. Implicit); and transitioning, by the control circuitry (40), to the burst mode, when ramping down the output voltage (Vout) to the requested valley value (e.g. see Figs. 1 and 6-12. Implicit)”.

Regarding claim 9, Kobayashi et al. (e.g. see Figs. 1-12) discloses “further comprising: checking (using 72, FB and 40) whether the output voltage (Vout) at the output port has reached the requested valley value (e.g. see Figs. 1 and 6-12. Implicit); and exiting the burst mode when checking indicates that the output voltage (Vout) at the output port has reached the requested valley value (e.g. see Figs. 1 and 6-12. Implicit)”.

Regarding claim 17, Kobayashi et al. (e.g. see Figs. 1-12) discloses “A method for operating a circuit, wherein the circuit comprises a transformer (24) having a primary winding (L1) coupled to an input port for receiving an input voltage (Vin) and a secondary winding (L2 and L3) for providing an output voltage (Vout) at an output port, controller circuitry (40) for switching on and off a current through the primary winding (L1) so that energy is transferred to the secondary winding (L2 and L3) while switching on and off (Implicit), and supply circuitry connected to the controller circuitry (e.g. Fig. 1, see L4, 58, 52 and 40), and wherein the supply circuitry is coupled to an auxiliary winding (L4) in the transformer (24), the method comprising: receiving, at the controller circuitry (40), a request (FB) to reduce the output voltage (Vout) at the output port towards a valley value (e.g. see Figs. 1 and 6-12. Implicit); transitioning, by the controller circuitry (40), to a burst mode to switch on and off the current through the primary winding (L1) in first bursts during which the current through the primary winding is switched on and off so that the first bursts are separated by intervals during which switching on and off the current through the primary winding of the transformer by the first bursts is discontinued (e.g. see Figs. 1 and 6-12. Implicit); and decreasing, by the controller circuitry (40), a slope of a supply voltage (Vcc) for the controller circuitry (40) slower than a slope of the output voltage (Vout) during the intervals (e.g. see Figs. 1 and 6-12. Implicit)”.

Regarding claim 18, Kobayashi et al. (e.g. see Figs. 1-12) discloses “wherein the auxiliary winding (L4) is arranged at the primary winding side (e.g. Fig. 1 see L4)”.


Regarding method claims 10-16; they all comprise substantially same subject matter as in the recited apparatus claims 1-9, therefore method claims 10-16 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 1-9. Also the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated). 


6.	Independent claims 1, 10 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (U.S. Pub. No. 2011/0019446 A1).

Regarding independent claims 1, 10 and 17, Wu et al. discloses all the limitations of claims 1, 10 and 17 (e.g. see Figs. 1-9, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: see Figs. 1-2 and 8-9 for the details of the circuit which includes Vin, Vo, transformer 120 with windings 121-123, controller 160, and supply circuitry 123, 127, 128 and VCC, also see Fig. 2 for the details of operation and control).




Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839